 

Case 4:20-cv-02741 Document 21 Filed on 11/11/20 in TXSD Page 1 of 4

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION 2

Michael Palma § om a

 

Plaintiff, §
§

Vv. § Civil Action No. 4:20-CV-02741
§
HARRIS COUNTY APPRAISAL §
DISTRICT and DEDRA DAVIS §
Defendants. §

PALMA’S REPLY TO HARRIS COUNTY APPRAISAL DISTRICTS REPLY
(DOC 19)

™

wha.

1) There is zero opportunity for me to respond to this by mail so J am responding by email.
2) Defendants para. | - plaintiff has been asking the same questions for 5 years and they finally
get it. ¥
a) However, there is no such thing as a "constitutional ‘property right’ to receive this
information" - there are however inalienable property rights and the right to due process which
includes the right to understand what it is that a political subdivision of the state is attempting
to enforce.
3) Jurisdiction exists in a Federal Court when there is a violation of God and Natural laws, the
Organic laws of this country and other protected rights under Sec. 1983.
4) This is NOT a tort claims act case as I have NEVER asked for any money, just for the agents
of government to do their job — Why defendants continually bring this up is mystifying.
5) Plaintiff is NOT asking for a "legal basis" as defendant states in paragraph 3. If the state or a
political subdivision thereof cannot provide, explain or enumerate the actual items being requested
then how can they be enforced except through fraud, threats and coercion? If there is a lawful or

legal right to collect property taxes on a private shelter, [ have no issue paying, in fact all taxes are

paid in full but “paid under protest.” (Doc 10 Exhibit C) However, due to all the research that

1
 

Case 4:20-cv-02741 Document 21 Filed on 11/11/20 in TXSD Page 2 of 4

plaintiff has conducted AND proven through the use of state certified documents and due to the
absolute lack of rebuttal to show it as false implies that an unconstitutional act is being
implemented on an otherwise constitutional code section through the use of force, threats and
coercion.

If HCAD is implying that living in one's home is a privilege and not a right believed to be
encompassed in one’s Life, Liberty and the Pursuit of Happiness with all of the other items that
go with it (lawfully obtained food, clothing and shelter), then may I politely suggest that whoever
wrote the reply restudy Con law 1, or in some law schools they may teach this in Con law 2. In
either case, basic rights, to include property rights, are upheld by far too many cases in every court
in this country and provide proof that WE THE PEOPLE have a God and Nature given and
Constitutionally protected right to one's Life, Liberty and Pursuit of Happiness as well as
statutorily protected rights such as those under Sec. 1983, such as the right to due process.

If HCAD is implying that plaintiff is attempting to rewrite the state constitution or its
codes, this is wholly untrue - It is merely an attempt to understand them so as to build a proper
appeal.

6) Defendant’s paragraph 4 — Defense counsel is attempting to have this court believe that plaintiff
is attempting to overturn a court ruling, however there is no attempt to have this court overturn,
review or otherwise stay any state judgement, order or any other ruling that affects the collection
of any property tax for any year, hence Rooker-Feldman does not stand. Once the answers are had
then, and only then, can plaintiff have any chance of appealing in state court. For just as it is
impossible to build a solid dam without knowledge of construction and everything that goes with
it, it is impossible to build a solid appeal without knowledge of the construction and meaning of

the sentences, words or phrases that are being used.
 

Case 4:20-cv-02741 Document 21 Filed on 11/11/20 in TXSD Page 3 of 4

Plaintiff has attempted for 5 years to obtain the same information from most if not all
entities involved in the ad valorem tax scheme, both state district and appellate courts and even
the Texas Comptroller (Doc 10 exhibit G) and Attorney General - hence there is no lawful, legal,
administrative or any other remedy available to the plaintiff except federal court. Should the right
under Ex Parte Young of having state officials be enjoined by a federal court to obey, or prohibit
them from breaking, state / federal the laws falter here then what does this mean to other litigants
who may have their federal rights violated by a state agency or official in the future?

Submitting HCAD's reply on November |!" knowing that the plaintiff has no time to
respond via regular mail is a direct attempt to deny due process. All replies, answer's and responses
from the plaintiff have been through regular mail due to Covid and thus must be considered yet
another attempt to violate due process.

Putting aside everything that has occurred in the past - the plaintiff would ask the judge to
ask both defendants why these two items cannot or will not be answered by ANY state officer or
political subdivision official. For if it is now unlawful to redress government to aid in the
understanding and enforcement of its laws, codes or rules then perhaps this country is not based
on laws that everyone in the past two weeks has been espousing.

CONCLUSION

The mere fact that all state officials, with or without an oath of office, have vehemently

thwarted any attempt to provide these answers shows more than a conclusory basis for more

sinister underpinnings, illegality and/or unconstitutional enforcement of the acts.
Case 4:20-cv-02741 Document 21 Filed on 11/11/20 in TXSD Page 4 of 4

Respectfully Submitted

[s/ Michael F. Palma
Michael F. Palma

5026 Autumn Forest Dr.
Houston Texas 77091
713-263-9937

Mpalma1@gmail.com
CERTIFICATE OF E-MAILING
| certify that on November 11, 2020 the foregoing documents were e-mailed to all parties
listed in the Certificate of Service
CERTIFICATE OF SERVICE
I certify that on November 11, 2020 the foregoing document was submitted via email to all known

defendant’s counsel as of this date: Tanya Robinson and Ramon G. Viada, as well as to court
personnel: Lisa Edwards, Melanie Guzman, Hailey Pulman and Donna Smith.

Cc to Jennifer Holloway and Merry Smith

Respectfully Submitted

/s/ Michael F. Palma
Michael F. Palma
